The people of Fiji 
warmly congratulate Mr. Miguel d’Escoto Brockmann 
on his election to the presidency of the General 
Assembly at its sixty-third session. We also convey our 
sincere gratitude to his predecessor, His Excellency 
Mr. Srgjan Kerim. I am particularly happy also to 
acknowledge the presence of the Prime Minister of the 
Solomon Islands, Mr. Derrick Sikua, one of the Vice-
Presidents of the General Assembly and a member of 
our region of the South Pacific. 
 This session of the General Assembly is 
addressing several issues of critical global interest: the 
global food crisis; climate change; peacekeeping; and 
the law of the sea. All of those issues are of great and 
direct importance to small island nations such as Fiji. I 
will first briefly touch upon some of them. 
 The people of Fiji have been affected in a very 
real, immediate, serious and tangible way by the 
shocks transmitted to our small nation with the 
dramatic escalation in global food prices, energy price 
rises and the downturn in the global economy. In Fiji 
we are using these adverse external developments as an 
opportunity to revamp our long-neglected agricultural 
sector. We have ample land resources, and we must put 
them to better and more productive use. 
 The food crisis and the need for self-reliance 
unfortunately run counter to the emergence of world 
trading rules. The principle of free trade dictates an 
open economy. Yet small developing economies like 
ours in Fiji need to protect our agriculture to ensure 
food security. We very much hope that international 
trade negotiations and multilateral and bilateral trade 
deals will enable us to protect agricultural development 
in our small, vulnerable economies. Fiji will support all 
concerted efforts, public and private, national and 
multinational, regional and subregional, that are being 
pursued to address the global food crisis. 
 
 
25 08-52265 
 
 On the issue of climate change, Fiji looks to, and 
is relying on, the leadership of the Assembly President. 
This is a critical issue for the very small island and 
atoll nations in the Pacific. While the rest of the world 
continues endlessly to debate the implications of 
climate change, in the very small islands and atolls in 
the Pacific the problem is very much upon us. It is now 
a present and very real danger. It poses a serious risk to 
regional stability and security. 
 I appeal to the international community and its 
system of institutions to enhance efforts to assist us to 
address the threats of global climate change. We need 
investments in adaptation measures. We need to move 
from rhetoric to a more pragmatic and speedy 
response. We call upon the agencies and our regional 
partners to coordinate efforts to ensure that we in the 
Pacific region have the capacity, both human and 
institutional, to deal with this new threat, especially as 
it is getting stronger. The observed and potential 
impacts on our peoples and ecosystems due to climate 
change are all too real and immediate. We count on the 
President and the Secretary-General to exercise more 
vigorous and active leadership on this issue of global 
climate change. 
 I will now speak briefly on peacekeeping. I 
convey our gratitude and appreciation to outgoing 
Under-Secretary-General Jean-Marie Guéhenno for his 
dedicated leadership at the Department of 
Peacekeeping Operations (DPKO). He was fair and 
generous in implementing the reforms within DPKO 
and in the development of a United Nations 
peacekeeping doctrine that will guide future United 
Nations peace operations and missions. We wish 
Mr. Guéhenno well and assure his successor, Mr. Alain 
Le Roy, of our full support and cooperation. 
 Fiji’s soldiers have a proud track record in United 
Nations peacekeeping operations — a record of 
professionalism, discipline, compassion and ability. 
Fiji’s Military Forces have shown that their training 
and ethics are an asset to peacekeeping operations. We 
continue to work very hard to keep that exceptional 
record intact. Yet despite that, the relationship between 
Fiji and DPKO has been under strain. That is because 
of Fiji’s military’s involvement in our Government 
since December 2006. We are, however, encouraged by 
the ongoing discussion between officials of our 
Permanent Mission and the Department of 
Peacekeeping Operations. It would be less than honest 
of me if I did not observe that undue external influence 
appears to have been brought to bear to exclude Fiji 
from participation in new peacekeeping missions. I 
express the hope that the opportunity will be extended 
to us to participate in new peacekeeping missions. 
 Please allow me to now address this body on 
Fiji’s current situation and on our efforts to take the 
country forward. I should first like to look back, albeit 
briefly. Fiji became independent on 10 October 1970. 
Our country then was seen as having great promise and 
potential. Our people, with high hopes, placed their 
faith on our country’s leaders to build a new nation that 
would be peaceful, stable, culturally vibrant, tolerant 
and prosperous. We felt then that by being part of the 
international family of nations Fiji could demonstrate 
by example the way the world should be. 
 For just over 15 years following independence, 
we achieved some progress. However, following the 
coups of 1987 and 2000, the rot set in. Since then, 
Fiji’s overall political, economic and social situation 
has continued to deteriorate. Our people’s dream of a 
tolerant, united and prosperous nation was replaced by 
a different reality — a reality characterized by political 
instability, economic stagnation, increasing religious 
and racial intolerance, ethno-nationalism and politics 
based on ethno-nationalism, a rise in crime, violence 
and corruption, increased poverty and the emigration 
of many of our talented, skilled and experienced 
citizens.  
 On 5 December 2006, a political transition took 
place in Fiji following an intervention from the Fiji 
Military Forces. Interim measures were put in place by 
the President to ensure good governance, maintain law 
and order and stabilize the economy. The President of 
Fiji subsequently appointed an interim Government, 
which I head. The legality of those actions has been 
challenged and the matter is now before the courts of 
Fiji. 
 To date, my Government, which remains in 
effective control of governance in Fiji, has done 
everything within its power to adhere to the current 
Constitution. We recognize that that is the supreme law 
of our nation. At the same time, we have also come to 
recognize that the very foundation on which we have 
sought to build our nation has been shaky and weak. 
Therefore, our efforts must now focus on re-laying a 
more solid foundation to return Fiji to sustainable 
democratic governance. Our island nation must be 
rebuilt on the solid rock-like foundations of equal 
  
 
08-52265 26 
 
rights, social justice, democracy and good governance. 
We cannot and must not repeat the mistake of trying to 
rebuild again on the proven proverbial foundation of 
sand, which is washed away by the evils of self-
interest, incompetence, intolerance and greed.  
 In January of last year, the interim Government 
embarked on a comprehensive examination of our 
political, economic, social and governance problems. 
We did that to identify what contributed to the abysmal 
record of successive Governments since May 1987, and 
also to find durable and just solutions. Early in that 
undertaking, my Government decided to reach out to 
the people of Fiji to ensure that they became better 
aware of Fiji’s problems and that they all became part 
of the solutions going forward. We did that while being 
mindful of the larger issue of mandate that the events 
of December 2006 raised. For my part, I took the view 
that the interim Government must not pretend that it 
had the capacity or the wisdom to solve our country’s 
problems entirely on its own. 
 My country, Fiji, faces deep-rooted and very 
fundamental problems that are both complex and 
structural. My Government therefore recommended to 
the President of Fiji that he set up a broadly 
representative and independent consultative body to 
reach out to the people of Fiji and to get them actively 
involved in charting the way forward for Fiji. In late 
2007, the President of Fiji established a 45-member 
national council for building a better Fiji and officially 
launched what is now known as the Peoples Charter 
Initiative. The President invited the leaders of all major 
political, social, community, business and religious 
organizations in the country to join the national council 
and to contribute to formulating a people’s charter for 
change, peace and progress. Some, in particular those 
organizations that remain vigorously opposed to the 
interim Government, chose not to accept the invitation 
of the President of Fiji. They wilfully persistently 
rejected the call to engage in constructive dialogue and 
to work towards a broad consensus on the way forward 
for Fiji. 
 Last year, when I addressed the Assembly, I 
briefly mentioned our preparations to launch the 
Peoples Charter Initiative. I said then that through this 
initiative the broad cross section of Fiji’s people would 
be fully engaged and involved through consultation 
and participation in developing a comprehensive action 
agenda, and that that would be Fiji’s own way of 
addressing its problems. Today, I am pleased to inform 
the Assembly that very considerable progress has been 
achieved on the Peoples Charter Initiative. 
 The overarching objective of the people’s charter 
is to rebuild Fiji into a non-racial, culturally vibrant, 
united, well-governed and truly democratic nation — a 
nation that seeks progress and prosperity. The vision 
for rebuilding Fiji that underpins that overarching 
objective is guided by a number of key principles, such 
as creating a just and fair society; achieving unity and 
national identity; ensuring merit-based equality of 
opportunity for all citizens; transparent and 
accountable Government; uplifting the disadvantaged 
in all communities; and mainstreaming our indigenous 
people, the i-Taukei, in a modern and progressive Fiji. 
 We embarked upon the very bold programme of 
drafting a people’s charter advisedly and for some very 
compelling reasons. We can ill afford to carry on with 
business as usual and in ways that continue to fragment 
and divide our nation. In that context, the process of 
drafting the people’s charter has been a unique and 
unprecedented one — a nation-wide participatory and 
consultative process of a scale and type never before 
attempted in Fiji. The whole process is one of 
empowerment the likes of which the people of Fiji 
have never experienced before. Too often in national 
governance — and this applies to so-called 
democracies — it is the professional politicians who do 
the thinking for the people. While the cries and voices 
of the people are often heard, however, they are just as 
easily ignored by the elected representatives and so-
called leaders. 
 From the outset, after being appointed as head of 
the interim Government, I have felt that it was my duty 
to go to the people of Fiji in the most basic and 
democratic sense, that is, to consult, to actively involve 
our people, and to put real people’s democracy to 
work, house to house, in each settlement and village 
and in towns and cities right across the country. 
Through the People’s Charter Initiative, that is what we 
have been doing. 
 There are some, both in Fiji and outside, who are 
cynical in that regard. I am able to understand that, and 
not only because such a process has never ever been 
tried before. It is indeed a most challenging and 
difficult process to undertake. Even though the 
people’s charter process has been undertaken by the 
national council at arm’s length from the interim 
Government, there are those who oppose it simply 
 
 
27 08-52265 
 
because it is an initiative of the interim Government. 
What they recognize, but choose not to admit, is that 
the people’s charter process is a real threat to their 
positions of vested power and privilege. 
 When I addressed the Assembly last year, I 
pleaded for the support of the international community 
to help us in the wake of all the political and economic 
turbulence that Fiji has experienced since 1987. I 
pleaded for support to develop a political and 
governance framework that is truly democratic, 
accountable, inclusive, equitable and non-racial, and 
which will seek to unify Fiji’s diverse communities as 
a nation. I also sought constructive dialogue and 
engagement with the international community and with 
all our bilateral and multilateral development partners. 
I urged the international community to support us in 
addressing Fiji’s fundamental problems. 
 I am asking the international community today 
not to focus only on the removal of a Government. 
That has already been done exhaustively. We have been 
subjected to harsh international measures, which we 
accepted. We have endured those through the suffering 
of our people. The coups of 1987 and 2000 were 
executed in the interests of a few and based on ethno-
nationalism, racism and greed. The events of 
5 December 2006 were not for any such extremist 
motivation.  
 In 2000, in quelling the civilian-led coup, as 
Commander of the Fiji Military Forces, I played a 
pivotal role in the handing of political power to a 
civilian Government. Through the People’s Charter 
Initiative, I am seeking to empower the people of Fiji 
at large and to find just and sustainable solutions to our 
deep-rooted and persistent problems. I wish to assure 
the international community that I am personally 
deeply committed to breaking the cycle of coups. 
Equally important, I am committed to breaking the 
cycle of bad and unjust governance that Fiji has 
suffered since May 1987. 
 To remove the coup culture and to commit to 
democratic and just governance and the rule of law, it 
is imperative that policies that promote racial 
supremacy and that further the interests of self-seeking 
political, religious and traditional elites are removed 
once and for all. In good faith, I anticipated that the 
international community would rally behind and extend 
support for such goals to help move Fiji forward. 
Regrettably, so far that has not happened.  
 To the contrary, since December 2006 punitive 
measures have continued to be taken against Fiji. 
Travel sanctions continue, which are being imposed in 
particular by Australia, New Zealand, the United 
Kingdom and the United States of America. Those are 
applied to interim Government ministers, senior civil 
servants, military personnel and statutory board 
appointees. Those sanctions have had significant 
adverse effects on our economy, as well as on the 
functioning of our key State institutions, on which we 
rely to promote good governance and accountability. 
Pressure has been exerted on regional and multilateral 
agencies not to extend to Fiji much-needed financial, 
development and technical assistance.  
 As a result, we have not been able to make as 
much progress as we should have. We cannot travel 
and engage in discussions at important regional and 
international meetings abroad. That is despite the fact 
that Fiji has made every effort to engage in dialogue 
with our bilateral partners and the international 
community in a constructive and transparent manner. 
We have openly embraced and allowed various 
missions sent by regional and international bodies such 
as the Pacific Islands Forum, the European Union, the 
United Nations and the Commonwealth secretariat. We 
extended to all of them our fullest support and 
cooperation in terms of engagement, in arranging 
appointments and in making available to them 
whatever information they needed. That demonstrates 
that we are keen to engage constructively in dialogue 
with whoever is interested in helping move our country 
forward. Following the recent Pacific Islands Forum 
meeting in Niue, I wrote last week to the Forum Chair 
and indicated that the interim Fiji Government is 
prepared to re-engage with the Forum Joint Working 
Group and that we are prepared to welcome a visit, 
before December 2008, by the Forum’s Ministerial 
Contact Group.  
 We are not able to schedule an election to return 
Fiji to parliamentary democracy in the early part of 
2009, as earlier anticipated. We realize that that has 
caused concern to some of our own people in Fiji, to 
countries of the region and to some of our development 
partners. The stance taken by the international 
community with regard to the delay in convening the 
election, however, has given much ammunition to our 
opponents within Fiji. They have used it to vilify us 
despite the progress that we are making towards just 
and sustainable solutions to our fundamental problems. 
  
 
08-52265 28 
 
I have already explained to Fiji’s people the need to 
delay the election. I wish to inform our regional 
partners and the international community represented 
here today that the interim Government cannot convene 
an election by March 2009. That is due to work still in 
progress to agree on a democratic electoral system that 
is acceptable to the people of Fiji and that all political 
stakeholders can agree to through political dialogue.  
 We believe that the general election must be held 
as soon as possible. That will be done only after we 
have achieved broad consensus in Fiji on a non-racial 
and truly democratic electoral system, and agreed on a 
constitutional and legal way to introduce the changes. 
It is necessary to change our current electoral system 
because it is undemocratic and does not provide for 
free and fair elections. It contravenes the principle of 
equal suffrage as set out in the Universal Declaration 
of Human Rights. To achieve that, the President of Fiji 
has proposed that a political dialogue forum be 
convened as a mechanism independent of the national 
council. It is through that forum that we hope to reach 
consensus and introduce the reforms through legal and 
constitutional means. Again, I say with emphasis, the 
timeframe to achieve all that is not dependent upon me 
or the interim Government; it is the collective 
responsibility of all stakeholders.  
 In May of this year, Fiji sought assistance from 
the Commonwealth and the United Nations to 
facilitate, as a priority and with urgency, the 
President’s proposed political dialogue forum. We had 
hoped that the forum, which would initially focus on 
electoral reform, would have been convened by now. 
Little progress has been made, and we are concerned 
about the delay. I would like to take this opportunity to 
reiterate our request to the United Nations and the 
Commonwealth to help us urgently in that regard.  
 After taking into account the feedback from our 
nation-wide consultations, the draft peoples charter 
will be amended as necessary and appropriate before it 
is finalized. It will then be adopted as a vision 
statement that identifies our core problems and the 
solutions recommended through the nation-wide 
consultation process. It is incumbent upon me and my 
Government to build consensus on the peoples charter 
as the common principles on which we should rebuild 
our nation. The peoples charter will present a 
considered way forward for Fiji. We are not obliged to 
abandon the enormous and important work being 
achieved through an extensive participatory and 
consultative process just because some people remain 
opposed and have decided not to participate. My 
Government’s task now is to persuade those opponents 
to come aboard, to join and to contribute. We hope to 
and must achieve consensus. 
 At this particular juncture in the history of our 
nation, leadership is more about how we can seize the 
present historic opportunity to manage the transition 
from the interim Government to a truly democratic 
Government and nation consisting of various ethnic 
communities but which is one nation with its people in 
unity in the true spirit in which the United Nations was 
established.  
 In conclusion, I reaffirm Fiji’s commitment to the 
United Nations and to the various United Nations 
conventions on human rights, the rule of law and 
democratic governance. We do not seek any special 
exemptions from our obligations under those 
conventions. All we seek from the United Nations is its 
understanding of our particular circumstances and the 
complex situation of Fiji. We invite the Organization to 
work with us to assist us to rebuild our country and 
move it forward. 